      Case 6:20-cv-00050-JRH-CLR Document 29 Filed 11/10/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                                                                                     FIL^D
                           SOUTHERN DISTRICT OF GEORGIA                        U S.DlSTRiCT COURT
                               STATESBORO DIVISION                                AUGUSTA D!V.
                                                                               im NOV 10 A10:00

 CHARLIE LAMONTE MCKINNEY, JR.,                  )
                                                 )                                 S0.DlST.Ui*a5A.
                                                 )
                    PlainUff.                    )
                                                 )
 V.                                              )            CV620-050
                                                 )
 SERGEANT MULLINS, el al,                        )
                                                 )
                                                 )
                    Defendants.                  )




                                             ORDER

       After a careful de novo review of the record in this case, the Court concurs with the

Magistrate Judge’s Report and Recommendation (R&R) of August 6, 2020 recommending the

dismissal of plaintiffs case and all pending motions. Plaintiff initially filed objections, doc. 22,

but has since indicated that he no longer wishes to prosecute this case, doc. 28. Accordingly, the

R&R is ADOPTED and the case is DISMISSED.

       ORDER ENTERED at Augusta, Georgia, this /^'^day of November, 2020.




                                             J. RAN         /hx/chTefjudot
                                             UNITEI^TATES DISTRICT COURT
                                             ROUTPrERN DISTRICT OF GEORGIA
